 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       RENISHA HEMANTKUMAR PATEL,

 9                               Petitioner,                CASE NO. C19-841-RAJ-BAT

10           v.                                             ORDER GRANTING TEMPORARY
                                                            STAY OF REMOVAL AND
11       U.S. DEPARTMENT OF HOMELAND                        DIRECTING SERVICE
         SECURITY, et al.,
12
                                 Respondents.
13

14          Petitioner, proceeding through counsel, has filed a 28 U.S.C. § 2241 habeas corpus

15   petition and a motion requesting an emergency stay of removal and a stay of transfer from this

16   judicial district. Petitioner is currently detained by U.S. Immigration and Customs Enforcement

17   (“ICE”) at the Northwest Detention Center in Tacoma, Washington, and has been told that her

18   removal is imminent, which she understands to mean that she will be transferred out of the

19   Northwest Detention Center and then removed within the next day or two. Petitioner claims that

20   she has a fear of persecution if she is returned to India because a man, who is well-connected

21   with the police, is attempting to force her into an interreligious marriage and has threatened to

22   kidnap and/or kill her and has also threatened her family. An asylum officer made a Negative

23   Credible Fear Determination, and she claims that the immigration judge who reviewed that


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     1
 1   determination failed to give her a fair hearing in violation of her Fourth and Fifth Amendment

 2   rights.

 3             Having reviewed petitioner’s submissions, the Court ORDERS:

 4             (1)   In light of the immediacy of irreparable harm to petitioner pending the Court’s

 5   review of the case’s merits, petitioner’s removal is temporarily STAYED until the motion for

 6   stay is resolved. Petitioner’s transfer from this judicial district is also temporarily STAYED

 7   pending resolution of the motion to stay. The Court expresses no views at this time as to the

 8   merits of petitioner’s habeas petition or request for stay.

 9             (2)   If not previously accomplished, electronic posting of this Order and petitioner’s

10   § 2241 habeas petition shall effect service upon the United States Attorney of the petition and all

11   supporting documents, including the emergency request for stay of removal. Service upon the

12   United States Attorney is deemed to be service upon the named respondents.

13             (3)   On or before July 3, 2019, respondent(s) shall file a return and status report

14   (“RSR”) as provided in 28 U.S.C. § 2243, explaining why the Court should not grant petitioner’s

15   petition. As a part of such return, respondent(s) shall submit a memorandum of authorities in

16   support of their position and state whether an evidentiary hearing is necessary. Also as a part of

17   the return, respondent(s) shall respond to petitioner’s request for stay.

18             (4)   In accordance with LCR 7(d), respondent(s) shall note their return for

19   consideration on July 26, 2019. Petitioner may file and serve a response on or before July 22,

20   2019, and respondent(s) may file and serve a reply on or before the noting date.

21   \\

22   \\

23


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     2
 1          (5)    The Clerk shall send a copy of this Order to counsel for petitioner, the United

 2   States Attorney for the Western District of Washington, and the Honorable Brian A. Tsuchida.

 3          DATED this 3rd day of June, 2019.

 4

 5

 6
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING TEMPORARY STAY
     OF REMOVAL AND DIRECTING SERVICE -
     3
